DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species a in the reply filed on September 8th, 2022 is acknowledged.
Claim 6 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 8th, 2022.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 3, 8, 12, 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shih et al. (U.S. PGPub 2015/0372359 A1), hereinafter Shih.
Regarding claim 1, Shih discloses a pulsed mode device powered by mismatched solid-state batteries (Title, Abstract, Fig. 4A-B, [0006]-[0009], [0058]), thus reading on a “device configured to be driven based on electric power”, whereby the pulsed mode apparatus comprises a casing (Figs. 1A-C, ref. 21) and support (Figs. 1A-C, ref. 24) that encloses the first and second solid-state battery cells containing a solid electrolyte ([0006]-[0009], [0024], [0047], [0053], [0055], [0085]), thus reading on “a holder in which an all-solid battery having a solid electrolyte is held”.  Shih further discloses within the casing one or more electrical connectors ([0006], [0026]-[0027], Figs. 1A-B, ref. 29) and terminals (Figs. 1A-C, ref. 25a,b) to electrically couple the solid-state battery cells ([0006], [0026]-[0027], Figs. 1A-B, ref. 22a, b), thus reading on “a coupler configured to be electrically coupled to the all-solid battery held in the holder”.  Furthermore, Shih discloses the casing/holder includes a first and/or second casing/holder that enclose the first and second battery cells ([0027], [0053], Figs. 1A-C, ref. 22a,b), whereby the first battery cell has one shape and the second battery cell a second shape that is a different shape than the first shape ([0056]), thus reading on “wherein the holder includes a first holder in which a first all-solid battery is fixedly held as the all-solid battery, and a second holder in which a second all-solid battery differing in shape from the first all-solid battery is fixedly held as the all-solid battery”.  
Shih further discloses that solid-state batteries are used in applications such as portable electronics, among others ([0003]).  Since Shih provides all the structural limitations of the claim, and there is no other limitation in the claim that links it to a mobile device, Shih anticipates the claimed structural limitations, whereby the structure of Shih should also be a mobile device.  (MPEP 2111.02)
Regarding claims 2 and 3, Shih discloses all of the limitations as set forth above.  Shih further discloses electrical connectors ([0006], [0026]-[0027], Figs. 1A-B, ref. 29) and terminals ([0024], [0026], Figs. 1A-C, ref. 25a,b), whereby the electrical connector/terminals are electrically coupled to the first and second solid-state batteries in the first and second holders (Figs. 1A-C, See Modified Fig. 1B), respectively, thus reading on “the coupler is electrically coupled to the first all-solid battery when the first all-solid battery is held in the first holder, and the coupler is electrically coupled to the second all-solid battery when the second all- solid battery is held in the second holder.”
Furthermore, Shih discloses at least two couplers (See Modified Fig. 1B below), thus reading on “the coupler includes a first coupler and a second coupler, the first coupler is electrically coupled to the first all-solid battery when the first all- solid battery is held in the first holder, and the second coupler is electrically coupled to the second all-solid battery when the second all-solid battery is held in the second holder”.

    PNG
    media_image1.png
    525
    961
    media_image1.png
    Greyscale

Modified Figure 1B (Shih)

Regarding claim 8, Shih discloses all of the limitations as set forth above.  Shih further discloses that the first and second holder are located adjacent to each other in the first direction in the casing/holder (See Modified Figure 1B below), whereby the coupler (i.e., electrical connectors/terminals) as discussed in claims 2 and 3 above are located at the end of the holder in the second direction crossing the first direction (See Modified Figure 1B below).

    PNG
    media_image2.png
    543
    969
    media_image2.png
    Greyscale

Modified Figure 1B (Shih)

Regarding claim 12, Shih discloses all of the limitations as set forth above.  Shih further discloses batteries comprised of a first battery cell with a first charge capacity and second battery cell with a second charge capacity, whereby the charge capacities are mismatched and/or matched ([0006], [0018], [0030], [0035], [0047], Fig. 3), thus reading on “a rated capacity of the first all-solid battery and a rated capacity of the second all-solid battery are substantially equal to each other.”   

	Regarding claim 13, Shih discloses all of the limitations as set forth above.  Shih further discloses that the first and second holder are located adjacent to each other in the first direction within the casing/holder (Figs. 1A-C, ref. 21), and share a common support (Figs. 1A-C, ref. 24, See Modified Fig. 1B below), thus reading on “the first holder and the second holder are integrally configured in the holder.”

    PNG
    media_image3.png
    372
    657
    media_image3.png
    Greyscale

Modified Figure 1B (Shih)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 9, 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shih et al. (U.S. PGPub 2015/0372359 A1), hereinafter Shih.
Regarding claims 5, 9 and 10, Shih discloses all of the limitations as set forth above.  Shih further discloses the first and second holder as discussed above in claim 8.  However, Shih does not explicitly state that the first holder and the second holder partially overlap each other in the holder.  Furthermore, Shih does not explicitly state that the length of the first holder in the second direction is smaller than a length of the second holder in the second direction.  Furthermore, Shih does not explicitly state the length of first holder in the third direction crossing the first direction and the second direction is larger than a length of the second holder in the third direction.
Shih teaches that the casing/holder includes a first and/or second casing/holder that enclose the first and second battery cells ([0027], [0053], [0071], Figs. 1A-C, ref. 22a,b), whereby the first battery cell has one shape and the second battery cell a second shape that is a different shape than the first shape ([0056]).  Furthermore, Shih teaches in one embodiment that the casing/holder comprises a conformal material ([0085]-[0086]), which are conformal to the shape of the battery.  Shih further teaches that the battery component layers ([0023], [0073], ref. 30) can be shaped to form shaped features ([0071], [0074]), for example on the same or different supports ([0071], [0074]), whereby the first battery cell (Figs. 1A-C, ref. 22a) has a first active area and the second battery cell (Figs. 1A-C, ref. 22b) has a second active area that is different from the first active area ([0062]).  The instant specification also discusses the holding region of battery (20a) overlapping the holding region of battery (20b) in at least the third direction (i.e., Y-axis), for example (See [0011], [00105], Figs. 9-14).  In addition, the instant specification discusses enhancing the versatility of mobile devices by incorporating a plurality of batteries of different shapes ([0003]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Shih with the teachings of Shih, whereby a battery is shaped such that the first battery has an active area different than the second battery (e.g., first battery has a smaller active area), and the length of a second direction of the first battery active area is reasonably considered to be smaller than the length of the second direction of the second battery active area, and whereby the casing/holder is conformal to the batteries possessing the different active areas and lengths in the second direction such that the length of the first holder in the second direction is smaller than the length of the second holder in the second direction with the reasonable expectation of success of achieving a mobile device that has batteries of different shapes mounted.  
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Shih with the teachings of Shih, whereby a battery is shaped such that the first battery has an active area different than the second battery (e.g., first battery has a smaller active area), and the length of a third direction of the first battery active area is reasonably considered to be larger than the length of the third direction of the second battery active area, and whereby the casing/holder is conformal to the batteries possessing the different active areas and lengths in the third direction (i.e., crossing the first and second direction as shown in ) such that the length of the first holder in the third direction is larger than the length of the second holder in the third direction, thus reasonably ascertaining that the first holder and the second holder at least partially overlap each other in said holder with the reasonable expectation of success of achieving a mobile device that has batteries of different shapes mounted.  


Regarding claim 11, Shih discloses all of the limitations as set forth above.  However, Shih does not explicitly disclose a third holder in which a third all-solid battery differing in shape from the first all-solid battery and differing in shape from the second all-solid battery is held.
Shih teaches a plurality of first battery cells (Figs. 1A-B, ref. 22a) connected in parallel to a plurality of second battery cells (Figs. 1A-B, ref. 22b, [0031], [0088]), as well as battery cells connected in series or parallel arrangements (i.e., depending on the application) ([0094]), whereby the solid-state batteries are stacked together and connected in series or in parallel to provide more (i.e., increase) power or energy ([0003]).  Shih further teaches that the battery component layers (ref. 30) can be shaped to form shaped features, for example on the same or different supports ([0071], [0074], [0088], [0092]).  Furthermore, Shih teaches in one embodiment that the casing/holder comprises a conformal material ([0085]-[0086]), which are conformal to the shape of the battery.  The instant specification discusses a mobile device configured to be driven based on electric power ([0005]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Shih with the teachings of Shih, whereby a third battery differing in shape from a first and second battery conforms to a casing/holder such that said holder differs in shape from the first and second holders with a reasonable expectation of achieving an all-solid battery comprising the first, second and third batteries (i.e., connected in series or parallel) that provides at least an increase in electric power so as to drive, for example, a mobile device.  (MPEP 2144.04)
 	
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shih et al. (U.S. PGPub 2015/0372359 A1), hereinafter Shih, in view of Odaohhara et al. (U.S. PGPub US 2001/0054878 A1), hereinafter Odaohhara. 
Regarding claim 4, Shih discloses all of the limitations as set forth above.  Shih discloses the mobile device as in claim 1 above.  However, Shih does not disclose a drive circuit configured to be driven based on electric power supplied from the all-solid battery; and a control circuit that, when the first all-solid battery is held in the first holder, operates the drive circuit in a first drive state and that, when the second all-solid battery is held in the second holder, operates the drive circuit in a second drive state differing from the first drive state.
Odaohhara teaches a power unit and power source switching apparatus for a computer (i.e., mobile device), whereby the power source switching unit is provided with a plurality of power units, and a power path is provided between each battery provided in each of a plurality of power units and a load (Title, Abstract, [0031], [0033]-[0034]).  Odaohhara further teaches a power source switching apparatus with an internal circuit ([0088], ref. 120) comprising FET1 and FET2 driving circuits (Figs. 6-7) connected to the main battery (Figs. 6-7, ref. 64A) and second battery (Figs. 6-7, ref. 64B), respectively.  Moreover, Odaohhara teaches that the portable computer (i.e., PC) has an embedded controller (Figs. 4, 6-7, 8, ref. 80) that decides the connection state of the main and second battery ([0097]-0098]) and controls the switching operations of FET1 and FET2 driving circuits ([0092]-[0095]) and subsequently whether to drive the PC with the main or second battery ([0107], [0114], Mode 1, Mode 5, Table 1:Rows 1,5, Fig. 4).  Furthermore, Odaohhara teaches that the embedded controller decides whether the main battery or second battery have enough residual capacity, whereby the portable PC is started up with a second battery, and when used up, the second battery (i.e., in a first state) is switched to the main battery (i.e., second state) to continue operation ([0005], [0110]-[0111], [0114], [0118], [0156], Table 2).  Furthermore, Odaohhara discusses the different operation modes including charging modes and charging circuit ([0042], [0152], [0160]-[0163], Figs. 6, 8, ref. 68).   The instant specification discusses a battery control unit (Figs. 5, 15, ref. 16) that includes a charge control circuit (Figs. 5, 15, ref. 18) that controls charging of battery (Figs. 5, 15, ref. 20) and a state detection circuit (Figs. 5, 15, ref. 19) that detects a state of the battery ([0076]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Shih with the teachings Odaohhara, whereby the mobile device of Shih as in claim 1 above includes the drive and control circuits taught by Odaohhara, whereby the drive circuit is driven by electric power supplied from a battery, and wherein the first and second batteries are provided with a first and second drive circuit that is controlled by a control circuit such that the different size batteries disclosed by Shih possess different drive states, as well as are operated under different charge states (e.g., low residual charge state for the first battery compared to a fully charged state of the second battery) with a reasonable expectation of success of powering a mobile device with batteries of different states, as well as achieving operation a mobile device with a first battery once the second battery is depleted (i.e., low on residual charge capacity) in order to continue operation of said mobile device, and whereby if the second battery is low on residual charge is reasonably determined so as to subsequently recharge the second battery.  	

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shih et al. (U.S. PGPub US 2015/0372359 A1), hereinafter Shih, in view of Miyajima et al. (U.S. PGPub US 2007/0054180 A1)
Regarding claim 7, Shih discloses all of the limitations as set forth above.  Shih discloses the mobile device as in claim 1 above.  However, Shih does not disclose a notifier that notifies information on the all-solid battery held in the holder.
Miyajima teaches a residual battery life display ([0049], [0081], Fig. 36).  The instant specification discusses a display unit (ref. 14) as an example of a notifier that notifies information on the battery (ref. 20) ([0079]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Shih with the teachings of Miyajima such that the mobile device as described in the claims above is further modified with the residual battery life display taught by Miyajima such that the display notifies (i.e., displays) information on the battery (e.g., residual battery life) with a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PATRICK MCCLURE whose telephone number is (571)272-2742. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on (313) 446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.P.M./Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723